                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Ernest Alston and Pamela Alston,            )
                                            )       ORDER
              Plaintiffs,                   )
                                            )
       vs.                                  )
                                            )      Case No. 1:19-cv-034
EOG Resources, Inc. and Rebecca Imes,       )
                                            )
              Defendants.                   )


       On September 18, 2019, defendants filed a stipulation to extend the deadline to join

additional parties and amend pleadings or defenses from October 1, 2019, to December 1, 2019.

       The court ADOPTS the parties’ stipulation (Doc. 20). The parties shall have until

December 1, 2019, to join additional parties and add claims or defenses.

       IT IS SO ORDERED.

       Dated this 19th day of September, 2019.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
